Citation Nr: 1452910	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-10 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.

2.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right shoulder condition.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an increased rating for gastroesophageal reflux disease (GERD) in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran was originally granted service connection for GERD with a noncompensable rating.  The RO increased the initial evaluation for GERD to 10 percent in a May 2012 Supplemental Statement of the Case (SSOC).  As this was not a grant of the full benefit sought on appeal, the issue remains before the Board.

The Veteran testified before the undersigned Veterans Law Judge at a September 2013 Travel Board hearing.  A copy of the transcript is associated with the file.

The issues of entitlement to service connection for PTSD and increased rating for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In November 2014, the Veteran submitted a VA Form 21-526EZ, asserting that increased disability ratings are warranted for his service-connected hearing loss disability, tinnitus, right knee disability, left knee disability, and cervical spine disability.  These matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  At the Veteran's September 2013 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested, through his authorized representative, to withdraw the appeal of his claim for entitlement to service connection for a left shoulder condition.  

2.  At the Veteran's September 2013 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested, through his authorized representative, to withdraw the appeal of his claim to reopen the issue of entitlement to service connection for a right shoulder condition.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of service connection for a left shoulder condition by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal to reopen a claim of service connection for a right shoulder condition by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

During the September 2013 hearing, the Veteran and his representative indicated that the Veteran desired to withdraw his pending appeal for shoulder disabilities.  As the Veteran has withdrawn the appeal as to the issues of entitlement to service connection for a left shoulder condition and a claim to reopen entitlement to service connection for a right shoulder condition, hence, there remains no allegations of errors of fact or law for appellate consideration with regards to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


ORDER

The appeal as to the issue of service connection for a left shoulder condition is dismissed.

The appeal as to the issue of whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right shoulder condition is dismissed.


REMAND

PTSD

With respect to the Veteran's service connection claim for PTSD, the Board finds that a VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran's claim has been previously denied for lack of evidence of a verified an in-service stressor consistent with 38 C.F.R. § 3.304(f).  

The Board notes the July 13, 2010 amendments to VA regulations governing service connection for PTSD.  These amendments liberalized, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. §3.304(f)(3) was amended to redesignate former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads: if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. §3.304(f)(3).

The Veteran has specifically alleged that his time spent serving in the Korean Demilitarized Zone (DMZ) has led to his currently diagnosed PTSD.  He specifically noted having to watch for tripwire, landmines, and North Korean infiltrators.  He also report stress from the taunting of North Koreans.  In addition, the Veteran alleged at his September 2013 Travel Board hearing that the deaths of fellow servicemen while stationed at Little Rock Air Force Base with training at Fort Chaffee also contributed to his PTSD. The Veteran also recited multiple "blade strikes" while performing regular training in helicopters, leading to significant stress.   As a result of these contentions along with the provisions of 38 C.F.R. § 3.304(f), the Board finds that a VA examination addressing the etiology of the Veteran's PTSD is necessary.

GERD

The Veteran's most recent VA esophageal examination was in October 2009.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  In addition, the Board recognizes that the record contains more recent VA treatment records and private treatment records for the Veteran's currently diagnosed GERD and the resulting esophageal strictures that have required surgery.  However, as the Veteran essentially contends that his condition has worsened since his last VA examination, specifically at his September 2013 Travel Board hearing, the Board finds that a new VA examination is necessary.  

In addition, the Veteran and his representative have asserted that the Veteran may currently be rated under the wrong diagnostic code.  Currently he is rated under Diagnostic Code 7346 by analogy.  However, the Veteran and his representative assert that he may be more appropriately rated under Diagnostic Code 7203, for stricture of the esophagus.  Thus, the Board finds that a VA examination appropriately addressing all relevant symptoms so that the Board may properly evaluate the Veteran's current disability picture is necessary.
 
Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving for PTSD and GERD, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Upon receipt of any new records, schedule the Veteran for a VA PTSD examination with an examiner of appropriate expertise.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder. 

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a multi-axis diagnosis for the Veteran.

a)  If the examiner finds that the Veteran does not demonstrate a current psychiatric disorder, then the examiner should provide an explanation as to how the Veteran's current and previous symptomatology do not meet the DSM-IV criteria for PTSD or any other disorder.

b)  If the Veteran is diagnosed with PTSD specifically, the examiner should then offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's reported stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to those reported stressors.

c)  If the Veteran is diagnosed with a psychiatric disorder other than PTSD, then the examiner should specifically offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to an injury or illness sustained by the Veteran during his active duty service.

A complete rationale must be given for all opinions and conclusions. Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles.  The examiner should specifically address the Veteran's contentions as to his service in the Korean DMZ and while stationed in Arkansas.

3.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity of his service-connected GERD, to include any stricture of the esophagus.  The claims folder, and any pertinent evidence in Virtual VA or VBMS, must be made available to the examiner in conjunction with the examination.  Any necessary studies or tests should be performed, and the examination report should comply with all appropriate protocols for rating GERD and stricture of the esophagus.  The examiner should obtain a detailed clinical history from the Veteran.  

The examiner should indicate whether the Veteran's GERD has been manifested by symptoms consistent with an esophageal stricture at any time since May 2009.  If so, the examiner should indicate whether the severity of such symptoms is moderate; severe, permitting liquids only; or permitting liquids only with marked impairment of general health.  

A rationale for all requested opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


